Citation Nr: 1024183	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic cervical 
strain, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic back 
strain with degenerative arthritis, evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative 
changes, dorsal spine, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1958 
to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record with respect to the 
Veteran's claims discloses a need for further development 
prior to final appellate review.  

The Veteran was last afforded a VA examination for his claims 
in February 2007.  The examiner tested the Veteran's range of 
motion for his thoracolumbar spine, but did not test the 
range of motion of the cervical spine.  The record does not 
contain any range of motion testing for the Veteran's 
cervical spine after August 2005, the date of the first VA 
examination in this appeal.  The Board finds that the 
February 2007 examination was not adequate since it does not 
apply the medical findings necessary to apply the pertinent 
rating criteria for the Veteran's cervical spine.  In the 
Veteran's May 2007 substantive appeal to the Board, he 
indicated that his disabilities had worsened in severity over 
the years.  Additionally, the Board notes that the February 
2007 examination shows a decrease in the Veteran's range of 
motion in his thoracolumbar spine compared to the August 2005 
examination, possibly indicating a worsening of the Veteran's 
thoracolumbar spine disabilities.  Although the mere passage 
of time does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a).  In light of the Veteran's 
assertions, the possible increase in disability and the 
inadequacy of the February 2007 VA examination, the Board 
finds that a remand is necessary for a new VA examination to 
determine the current levels of the Veteran's spine 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
current level of disability attributable 
to the Veteran's cervical, lumbar, and 
dorsal spine disabilities.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The examiner should specifically undertake 
range of motion studies of the cervical 
and thoracolumbar spines and comment on 
the degree of disability due to functional 
losses such as pain, weakness, etc.  All 
functional losses should be equated to 
additional loss of motion (beyond that 
shown clinically).  

In addition, the examiner should indicate 
whether the Veteran's service-connected 
disabilities include intervertebral disc 
syndrome manifested by incapacitating 
episodes (i.e., episodes in which his 
adverse symptomatology required bed rest 
ordered by a physician).  If so, the 
examiner should comment on the duration 
and frequency of such incapacitating 
episodes.  

Lastly, the examiner should comment on any 
adverse neurological symptomatology caused 
by his spine disorders, and, if present, 
if that symptomatology is best 
characterized as "slight," "moderate," 
"moderately severe," or "severe."  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








        CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


